DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the claims 1 and 16-17), “a storage unit” (claims 1 and 16), “a communication unit” (claims 1 and 16), “a processing unit” (claims 1 and 16), “a display unit” (claims 6 and 8), “a sound unit” (claims 10 and 17), “a terminal device” (claims 12 and 18), “a user device” (claim 15), “a computing device” (claim 16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “image capturing unit” is disclosed in the specification, which states “The image capturing unit 110 may be implemented by a camera unit, such as a module including at least one or two camera lens or a module including a camera lens which can be rotatable or whose direction of photo taking is adjustable” (Specification [0049]).
The “storage unit” is disclosed in the specification, which states “The storage unit 120 may be a storage device, such as a random access memory, read-only memory, or flash memory, or other storage medium, such as hard disk and so on, for instance” (Specification [0049]).
The “communication unit” is disclosed in the specification, which states “The communication unit 130 may be a communication device, such as a wired communication device (e.g., a local area network device) or a wireless communication device (e.g., a Wi-Fi, Bluetooth®, or other)” (Specification [0049]).
The “processing unit” is disclosed in the specification, which states “The processing unit 140 may be a microprocessor, a single chip, or other processor, for instance” (Specification [0049]).
The “display unit” is disclosed in the specification, which states “In some embodiments, an embodiment based on the interactive table covering device 1 may further include a display 
The “sound unit” is disclosed in the specification, which states “In addition, the interactive table covering device 1 may include other component (s), such as a sound unit, which includes a microphone, a speaker, or earphone jack, or other related circuit, for interaction” (Specification [0050]) and “In addition, in some embodiments, the interactive table covering device 1C may also include a sound unit 160, which, for example, includes a microphone, a speaker, or earphone jack, or other related circuit, so that the interactive table covering device 1C can produce sound through the speaker or earphone jack, or record sound by the microphone” (Specification [0072]).  
The “terminal device” is disclosed in the specification, which states “The connector interface 310 is, for example, a USB interface, and a user can connect a terminal device such as a mobile device or so on to the computing device 22 of the electronic interactive table 2A through the connector interface 310 to transmit data or perform charging, or obtain a data connection” (Specification [0076]).
The “user device” is disclosed in the specification, which states “In another example, the cover body 10F is configured to enable a user device, such as a smart mobile phone or tablet computer” (Specification [0083]). 
The “computing device” is disclosed in the specification, which states “In an embodiment, the computing device 22 includes a storage unit 210, a communication unit 220, and a processing unit 230” (Specification [0055]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a shaded space” (line 3) and “a shaded area” (line 15).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether “a shaded space” and “a shaded area” are intended to refer to the same claim element or whether each term refers to different claim elements.  If they are intended to refer to different claim elements, it is not clear what the difference is.  Independent claim 16 recites similar language and is similarly rejected.  Dependent claims 2-15 and 17-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 3 recites “the user’s facial image data” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Although “a user” is recited in claim 1, there is no previous mention of “facial image data”.  The examiner recommends converting the possessive limitation claim 4 recites similar language and is similarly rejected.  Appropriate correction is required.
Claim 3 recites “the user’s facial image data” (line 2) and “the facial image data” (line 3).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether “the user’s facial image data” and “the facial image data” are intended to refer to the same claim element or whether each term refers to different claim elements.  Dependent claim 4 recites similar language and is similarly rejected.  Appropriate correction is required.  
Claim 12 recites “user” (line 4).  Claim 1, upon which claim 12 depends, recites “a user” (line 17).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “users” after initially reciting “a user” makes it unclear whether the two instances refer to the same claim element or different claim elements.  Dependent claim 18 recites similar language and is similarly rejected.  Appropriate correction is required.  
Claim 16 recites “a touch display area” (lines 3 and 18-19).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a touch display area” a second time makes it unclear whether the two instances refer to the same claim element or different claim elements.  Dependent claims 17-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  

Prior Art Made Of Record
There are no prior art rejections against claims 1-20.
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure are Baerlocher et al., US 2009/0131134 A1 (hereinafter Baerlocher) and Iosilevsky, US 2005/0215326 A1 (hereinafter Iosilevsky).
Baerlocher discloses a gaming system including a game table which provides support for a multi-touch display/input device (Baerlocher [0039]).  The game table has a multiplayer interactive display/input device which enables multiple players to simultaneously play primary or base wagering games and/or secondary or bonus games using the display/input device (Baerlocher [Abstract]).  The table is configured to simultaneously sense touches of multiple people and is also configured to sense coded patterns such as coded patterns applied to objects above the display/input surface of the table (Baerlocher [0008]).  In one embodiment, an external physical device (viewer 60) is operable with game table 100, which modifies the game of game table 100 and also works in conjunction with features displayed by the game table (Baerlocher [0105]).  Baerlocher states:
In the poker game of FIG. 3, gaming system 10 via game table 100 deals displayed cards 64 face down to each player, which game table 100 can provide or snap to a designated position of surface of display/input device 102 in front of each player.  Each player has a viewer 60, having four separate encodings 62a to 62d, such as the RF encodings discussed above and in relation to the '428 patent.  The encoding or tags 62a to 62d herein can be for example radio frequency tags, barcode tags, and dot coded tags.  (Baerlocher [0106])
The encodings are located at the bottom corners of viewer 60 as generally seen in FIG. 3.  Gaming system 10 or game table 100 knows where cards 64 are located.  Each player can move their cards 64, which in one embodiment travel together, e.g., two or three at a time, such that the cards 64 cannot be moved towards or away from each other.  Game table 100 deals a second face-down card 64, which is provided or snaps into position next to the first face down card 64, deals the third face-down card 64 so that it is provided or snaps into position next to the first and second face-down cards 64, and so on.  (Baerlocher [0107])
Baerlocher does not, however, disclose wherein the viewer has “an image capture unit”, among other things.  
Iosilevsky discloses a standard game table, e.g., for poker, incorporating multiple player seats for tournament or side game play (Iosilevsky [Abstract]).  Each player has a display device in front of him/her containing information about the card in pocket (Iosilevsky [Abstract]).  To assure that the cards in every pocket and financial activities of the players are kept in privacy, player interfaces can be separated by partitions or hidden in recesses 22.sub.1, . . . , 22.sub.10 (Iosilevsky [0018]).  

The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WERNER G GARNER/            Primary Examiner, Art Unit 3715